Case 3:17-cv-00852-MAB Document 122 Filed 09/24/20 Page 1 of 5 Page ID #1196




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SCOTT PETERS,                                   )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 3:17-CV-852-MAB
                                                 )
 JOHN BALDWIN and                                )
 ILLINOIS DEPARTMENT OF                          )
 CORRECTIONS,                                    )
                                                 )
                        Defendants.              )


                             MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is currently before the Court on the motion to reconsider filed by

Plaintiff Scott Peters (“Peters”) (Doc. 118). In short, Peters asks this Court to reconsider a

portion of its July 8, 2020 Memorandum and Order (Doc. 114), which granted in part and

denied in part a motion for summary judgment on the issue of exhaustion. Defendants

John Baldwin and the Illinois Department of Corrections (“IDOC Defendants”) have filed

a response in opposition to Peters’ motion to reconsider. For the following reasons, the

motion to reconsider will be denied.

                                       Legal Standard

       The Court has inherent power to reconsider interlocutory orders at any time prior

to the entry of final judgment. E.g., Marconi Wireless T. Co. of Am. v. United States, 320 U.S.

1, 47–48 (1943); Terry v. Spencer, 888 F.3d 890, 893 (7th Cir. 2018); FED. R. CIV. P. 54(b). That

being said, the Court’s prior rulings “are not intended as mere first drafts, subject to

                                           Page 1 of 5
Case 3:17-cv-00852-MAB Document 122 Filed 09/24/20 Page 2 of 5 Page ID #1197




revision and reconsideration at a litigant’s pleasure.” Berger v. Xerox Ret. Income Guar.

Plan, 231 F. Supp. 2d 804, 820 (S.D. Ill. 2002) (citing Rhone–Poulenc, Inc. v. Int’l Ins. Co., 877

F.Supp. 1170, 1173–74 (N.D. Ill. 1995)). Reconsideration of an interlocutory order is only

appropriate when a court has misunderstood a party, made a decision outside the

adversarial issues presented to the court by the parties, made an error not of reasoning

but of apprehension, or where a significant change in the law or the facts has occurred

since the submission of the issue to the court. Bank of Waunakee v. Rochester Cheese Sales,

Inc., 906 F.2d 1185, 1191 (7th Cir. 1990). See also Entm't USA, Inc. v. Moorehead Commc'ns,

Inc., 897 F.3d 786, 795 (7th Cir. 2018) (“[M]otions to reconsider exist to spare parties and

courts unnecessary appeals.”) “Such problems rarely arise and the motion to reconsider

should be equally rare.” Bank of Waunakee, 906 F.2d at 1191.

                                          Discussion

       To begin with, it is important to outline the specific claim that the motion to

reconsider is targeting. Peters’ amended complaint sought to advance a claim against the

IDOC and John Baldwin on behalf of himself and a class of inmates “with mobility issues

. . . who require accommodations, including a wheelchair, to get around the IDOC

facilities” (Doc. 82). It alleged that the IDOC does not allow wheelchair-bound inmates to

participate in or access the cafeteria, the gym, school and educational programs, summer

night yard, and MP3 player kiosks (Id.). Peters claimed the IDOC refused to allow

mobility-impaired persons who need to use wheelchairs to participate in meals in the

cafeteria with the general population. Peters’ complaint asserted that “[t]he IDOC forces



                                           Page 2 of 5
Case 3:17-cv-00852-MAB Document 122 Filed 09/24/20 Page 3 of 5 Page ID #1198




the Plaintiffs to eat meals in their cells. In the summer, the general population eats meals

outside, while the Plaintiffs eat in their cells” (Doc. 82).

        At the Pavey hearing on March 5, 2020, Peters’ attorney clarified the nature of his

complaint regarding the cafeteria. He said the cafeteria is not wheelchair accessible and,

therefore, wheelchair-bound inmates are forced to eat all of their meals in their cells by

themselves (See Doc. 114, p. 10). Peters wanted to eat his meals in the same communal

setting as the non-disabled inmates in general population (Id.). The Court ultimately

concluded that Peters had failed to exhaust his claim that the IDOC violated the ADA by

denying mobility-impaired inmates access to the cafeteria and other activities (Id. at 17).

The Court did, however, allow Peters to proceed on a different ADA claim concerning

the use of assistive devices (Id.).

        Peters’ motion to reconsider contends that after the Pavey hearing and the Court’s

summary judgment order, Peters discovered the Administrative Review Board’s (“ARB”)

final decision denying grievance #117-5-17 (an emergency grievance dated March 26,

2017) (See Doc. 118). Peters says this newly discovered evidence demonstrates that he

fully exhausted that grievance and warrants reconsideration (Id.). The IDOC Defendants

argue that even accepting this grievance as fully exhausted, it was not done so prior to

the filing of the consolidated complaint in this case (Doc. 121). 1 Moreover, the IDOC

Defendants argue the content of the grievance is key here (Id.). The exhausted grievance




1This case was filed on August 10, 2017 (Doc. 1). On March 6, 2019, the Court consolidated this case with
17-cv-499 (Peters v. Baldwin) and designated this case as the lead case (See Docs. 76, 80). The Court ordered
a consolidated complaint to be filed, which Peters promptly did (Docs. 80, 82).
                                                 Page 3 of 5
Case 3:17-cv-00852-MAB Document 122 Filed 09/24/20 Page 4 of 5 Page ID #1199




takes issue with the fact he was served a different type of meal in his cell than the inmates

received in the cafeteria and it does not mention the accessibility of the cafeteria (Id.).

       The primary purpose of the exhaustion requirement is to give prison officials

notice of a problem and a chance to correct it before they are subjected to a lawsuit. Turley

v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013) (“The exhaustion requirement's primary

purpose is to alert the state to the problem and invite corrective action.”) (internal

quotation marks and alterations omitted; citation omitted); Maddox v. Love, 655 F.3d 709,

721 (7th Cir. 2011) (“Grievances are intended to ‘[allow prisons] to address complaints

about the program it administers before being subjected to suit . . . .’” (quoting Jones v.

Bock, 549 U.S. 199, 219 (2007)).

       Here, a careful review grievance #117-5-17 reveals that Peters is complaining that

inmates who eat in their cells received a different meal than the inmates who ate in the

cafeteria (See Doc. 118-1). Specifically, Peters wrote that every inmate who went to the

mess hall today was allowed to eat “BBQ pork” which is a “rarely prepared meal” in the

facility (Id.). Peters further complained that he was not offered a choice and was given

“bone meal cold cuts” (Id.). It is true that Peters mentions the fact that he is

“handicapped” and references the ADA, claiming that the discrepancy in the food

options is a “violation of the Equal Protection clause of the ADA Title II” (Id.). But

ultimately, the key to this grievance is the constant reference to the “pork” and the fact

that it is a rarely prepared meal (Id.). The “relief requested” portion of the grievance

states, in pertinent part, “they get pork I want pork” (Id.). This grievance can only be

fairly read as a complaint regarding the different types of meals offered to inmates who
                                          Page 4 of 5
Case 3:17-cv-00852-MAB Document 122 Filed 09/24/20 Page 5 of 5 Page ID #1200




eat in their cell as opposed to the cafeteria. There is nothing in this grievance to suggest

Peters is complaining about the accessibility of the cafeteria in any manner or the fact that

Peters is missing out on a communal setting to eat a meal. Rather, the grievance is entirely

focused on the fact that Peters did not receive the rarely prepared meal of barbeque pork

(Id.).

         So even in light of this newly discovered evidence demonstrating that grievance

#117-5-17 was fully exhausted, it does not change the Court’s summary judgment ruling.

Peters failed to exhaust his claim regarding the cafeteria as there is nothing within this

grievance or the newly discovered evidence that can be fairly read as a complaint

regarding mobility-impaired inmates’ accessibility to the cafeteria. The motion to

reconsider will be denied.

                                        Conclusion

         For the foregoing reasons, Peters motion to reconsider (Doc. 118) is DENIED.



         IT IS SO ORDERED.

         DATED: September 24, 2020

                                                  s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge




                                         Page 5 of 5
